DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 08/18/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
The indicated allowability of claims 1-18 is withdrawn in view of the newly discovered reference(s) to US 2011/0055103 in view of JP 19980042311 .  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford et al. US 2011/0055103 in view of Sakaguchi et al. JP 19980042311.

(Re claim 1,10) “an item column configured to temporarily store items, wherein the item column comprises an outlet” (figure 14). ”a driving device configured to drive the items in the item column to move toward the outlet of the item column” (925 figure 14). “driving the items in the item column to move until the items in the item column abut against each other” (P figure 10, para 0141). “detecting a total length of all items in the item column; and calculating quantity of the all items in the item column according to the total length of the all items and a length of a single item in the item column” (para 0141).
Swafford does not disclose a shielding member configured to shield or open the outlet of the item column and controlling the shielding member to shield the outlet of the item column.
Sakaguchi teaches a shielding member configured to shield or open the outlet of the item column and controlling the shielding member to shield the outlet of the item column (41,33,A figure 7B).
It would have been obvious to one skilled in the art to include a shielding member configured to shield or open the outlet of the item column and controlling the shielding member to shield the outlet of the item column because it helps to make sure all the products are abutting and that the column distance measured is accurate.
(Re claim 2,11) Swafford discloses a push plate of the driving device to push the items in the item column to move toward the outlet of the item column; during the push plate pushing the items in the item column to move. 
Swafford does not disclose detecting whether or not the items in the item column abut against each other; and in response to detecting that the items in the item column abut against each other, ceasing the controlling the push plate to stop pushing push the items in the item column to move.

It would have been obvious to one skilled in the art to modify the system of Swafford to include detecting whether or not the items in the item column abut against each other; and in response to detecting that the items in the item column abut against each other, ceasing the controlling the push plate to stop pushing push the items in the item column to move because it can help prevent damage to products in the column.
(Re claim 3) “detecting a value of a pressure on the push plate or the shielding member; and in response to the value of the pressure on the push plate or the shielding member reaching a preset pressure value, determining that the items in the item column abut against each other” (46 figure 7a-c, Sakaguchi).
(Re claim 4) “detecting a displacement of the push plate moving in the item column; and in response to the displacement no longer changing, determining that the items in the item column abut against each other” (46 figure 7a-c; Sakaguchi).
(Re claim 5,13,14) “detecting a distance between the push plate and the shielding member; and in response to the distance between the push plate and the shielding member no longer changing, determining that the items in the item column abut against each other” (para 0141; Swafford).
	(Re claim 6,15) “controlling the shielding member arranged at the outlet of the item column to shield the outlet of the item column” (41,33 figure 7a-c; Sakaguchi).
	(Re claim 7,16) Sakaguchi is relied on for the teachings of the shielding member and Swafford does not disclose a driving a hopper.

It would have been obvious to one skilled in the art to modify the system of Swafford to include driving a hopper to the outlet of the item column; and controlling the shielding member arranged on the hopper to shield the outlet of the item column, wherein the hopper is configured to deliver the items discharged from the outlet of the item column because it prevents items from falling accidentally and the hopper safely delivers them to the dispensing opening.
	(Re claim 8,17) “detecting the total length of the all items in the item column through a distance measuring sensor, wherein the distance measuring sensor is arranged at one of the following positions: the shielding member, the push plate, or the outlet of the item column” (700, 710 figure 9).
	(Re claim 9,18) Swafford discloses detecting the total length of the all items in the item column through a distance measuring sensor and multiple types and positions of sensors.
	Swafford does not disclose that that the sensor is attached to a hopper.
	Sakaguchi teaches a hopper which moves to the front of each column and delivers items to the outlet.
	It would have been obvious to one skilled in the art modify the system of Swafford to include detecting the total length of the all items in the item column through a distance measuring sensor arranged on the hopper because it allows for the number of sensors to be reduced and it would have been obvious to try given the disclosure of Swafford’s many types and positions of sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655